Greenblott, J. P. (dissenting) I dissent.
Firstly, the majority states that Miller was not terminated. This conclusion is contrary to the finding of the arbitrators and of Special Term, which I believe is binding. The school district agreed in its 1974-75 contract with the teachers association that it would *404not dismiss any teacher except upon a showing of just cause. The arbitrators have found that just cause was not shown and have directed Miller’s reinstatement. It would be inappropriate to permit the district to circumvent the provisions of an agreement voluntarily entered into by falling back upon the action or inaction of the Superintendent, who was not a party to the agreement.2 In these circumstances, I adhere to the position set forth in my dissent in Matter of Cohoes City School Dist. v Cohoes Teachers Assn. (50 AD2d 24, 26-28). As I there stated, the teacher’s "accountability and exposure to termination for incompetence, misconduct or other just cause remains the same whether or not [she] be granted tenure” (Matter of Cohoes City School Dist. v Cohoes Teachers Assn., supra, pp 27-28). I therefore vote to modify the judgment so as to affirm the award of the arbitrators.
Sweeney, Main and Larkin, JJ., concur with Reynolds, J.; Greenblott, J. P., dissents and votes to modify in a separate opinion.
Judgment reversed, on the law and the facts, with costs, and motion to vacate award granted.

. The authority to recommend appointment on tenure has been taken away from district superintendents and transferred to principals (L 1975, ch 436, § 3, eff. July 1, 1976).